IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00099-CV

ELLIS CENTRAL APPRAISAL DISTRICT
AND ELLIS CENTRAL APPRAISAL
REVIEW BOARD,
                                                            Appellants
v.

HOLNAM TEXAS LIMITED PARTNERSHIP,
                                                            Appellee


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 66519


                          MEMORANDUM OPINION

      The parties’ Joint Motion to Dismiss Appeal was filed on December 7, 2011. In

the motion, the parties assert that they have reached an agreement to settle all matters

and issues in controversy between them. They further assert that a dismissal of the

appeal will allow the settlement agreement to be effective and will end the litigation

between the parties. The motion is signed by counsel for both parties.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a).
        Justice Scoggins did not participate in this decision.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray, and
       Justice Davis,
Appeal dismissed
Opinion delivered and filed December 14, 2011
[CV06]




Ellis Central Appraisal Dist. v. Holnam                          Page 2